



Exhibit 10.3




INDEFINITE DURATION EMPLOYMENT CONTRACT


BETWEEN:         
 
SWM Luxembourg, a société à responsabilité limitée duly incorporated and validly
existing under the laws of the Grand-Duchy of Luxembourg, with registered office
at 17 rue Edmond Reuter L-5326 Contern, Grand-Duchy of Luxembourg, with a share
capital of EUR 10,691,750 and registered with the Registre de Commerce et des
Sociétés, Luxembourg under number B 180.186, duly represented by Urszula
Jarosz-Kuberska, HR Director-Engineered Papers.


(hereinafter referred to as the “Employer");


AND:        


Omar Hoek, born on the 23rd of February 1969, residing at 14 Rue de l
‘independence L-8021 Strassen Luxembourg.




(hereinafter referred to as the “Employee");


Jointly referred to as the “Parties”,


PRELIMINARY


WHEREAS the Employer wishes to employ the Employee as from January 1, 2020 (the
“Effective Date”), under the terms and conditions set forth in the present
employment agreement (the “Contract”) and the Employee agrees to enter into the
Contract under the conditions set out below.


IT IS AGREED AS FOLLOWS:




Article 1.
Functions of the Employee



The Employee is hired as Executive Vice President, Engineered Papers in order
to, as its main responsibility, serve as the Leader for the business unit
globally leading the overall Paper manufacturing and RTL manufacturing
operations. Additionally, the role is responsible for sales, marketing, account
management, general plant operations, research and development, engineering,
supply chain, quality, regulatory affairs, and financial planning/results.


His duties will also include all the usual duties of a person acting as
Executive Vice President, Engineered Papers, without prejudice to any other
tasks that may be assigned to him by the Employer. Further, the Employee will
serve without additional compensation on the board of directors or as an
executive officer of subsidiaries of SWM (as defined below), including without
limitation as a board member of entities incorporated in Luxembourg and China
and as president of the entities incorporated in France, and to perform the
functions inherent in such positions in accordance with the applicable law.


In the performance of his duties, the Employee will receive instructions from,
and will report to, Jeffrey Kramer, Chief Executive Officer (the “CEO”) of
Schweitzer-Mauduit International., Inc. (“SWM”) who in turn reports to the
Company Board of Directors, or a direct report to the CEO (including any COO),
as determined by the CEO as appointed and/or designated for this purpose by the
Employer as the business deems fit. The Employee expressly agrees that a change
in the person from whom he receives his instructions and to whom he shall report
will not be considered as a substantial amendment to the Contract.


The Employee shall at all times perform his duties in compliance with the
applicable laws and any rules, policies and procedures of the Employer.





--------------------------------------------------------------------------------







The Employee is expected to be flexible in the duties carried out during his
employment and the Employer reserves the right to vary his duties from time to
time as it thinks fit, provided that the Employer shall not materially reduce
the Employee’s duties and responsibilities.




Article 2.
Terms of the employment



The Contract will start as of the Effective Date for an indefinite duration.
This Effective Date will be the reference date when service length is required
to apply the Labour Code provisions.




Article 3.
Place of work



The Grand Duchy of Luxembourg shall be the Employee’s principal physical place
of work and he shall carry out his duties in the Employer’s offices, currently
located in Contern, without prejudice to the right of the Employer to reasonably
require the performance of said work elsewhere on an occasional basis.
 
Notwithstanding the place of the above office of the Employer, the place of work
may be transferred to an alternative location in the Grand Duchy of Luxembourg,
depending upon the needs of the Employer. In any event, the Employee hereby
expressly agrees that the transfer of the registered office of the Employer, or
of its place of work, to any other location within the Grand Duchy of
Luxembourg, shall not be regarded as a substantial amendment to this Contract.
Should the Employee locate his primary residence outside the Grand Duchy of
Luxembourg, this contract shall be voided immediately and benefits shall cease
to accrue. The Employee shall maintain his primary residence within the Grand
Duchy of Luxembourg for the whole duration of his employment as this is
consistent with the Company’s current tax and other growth strategy.


The Employee is required to, and shall, make all trips in the European Union,
the United States, China, Brazil, and any other country as necessary for the
proper performance of the Contract.




Article 4.
Working hours



The Employee will work full-time and his normal duration of work will be 40
hours per week and 8 hours per day from Monday to Friday.


The normal working hours are from 8:00 a.m. to 12.00 p.m. in the morning and
from 2:00 p.m. to 6:00 p.m. in the afternoon.


The Employee acknowledges and accepts that such working hours may vary depending
on the needs of the Employer.


The Employee further acknowledges and accepts that he qualifies as a senior
executive (“cadre supérieur”) pursuant to article L. 211-27 of the Luxembourg
Labour Code. Therefore, the Employee is expected to adopt a flexible approach to
working hours. In light of his high-level responsibilities implying a
significant degree of independence in the organization of his working time and
place of work, the working hours may vary according to the needs of the
Employer.


The Employee expressly acknowledges that, being a cadre supérieur, he may be
required to work overtime, or on Sundays without additional salary, or
compensatory time-off.




Article 5.
Remuneration

 
Effective January 1, 2020, the annual gross base remuneration is fixed at an
amount equivalent to THREE HUNDRED SIXTY THOUSAND EUROS (360,000€), based on the
wage index applicable at the Effective Date, and is paid in twelve monthly
instalments, at the end of each month, after deductions of social security
contributions and payroll taxes provided for by the law.


As an incentive for the Employee to join SWM, a one-time cash sign-on bonus of
FIFTY THOUSAND EUROS (50,000€), shall be paid within the first thirty days of
employment.





--------------------------------------------------------------------------------









Article 6.
Annual Bonus



The Employee will be entitled to a variable compensation with a target bonus
equal to 60% of his annual base salary, subject to approval by the Compensation
Committee of the Board of Directors of SWM (the “Committee”), payable upon
reaching set objectives and calculated in accordance with annually established
rules. The Employee acknowledges and accepts that the right to the payment of
such variable compensation for a given year will accrue to him (provided he
achieved successfully the objectives set to him for that year) no later than
March 31 of the following year and provided that he is employed as of December
31 of the year to which the variable compensation applies. Participation in the
Annual Bonus program shall commence January 1, 2020 and continue annually
thereafter.


As a consequence, in case of termination during a given year, for any reason,
the Employee is not entitled to any variable compensation for that year.


The Employer may from time-to-time grant a further bonus to the Employee in its
sole discretion and based on criteria that may vary from time to time, being
expressly agreed that any bonus granted to the Employee and not included in the
salary shall be considered as a gift, whatever its frequency and its amount, and
shall not constitute a vested right.




Article 7.
Long Term Incentive Plan



The Employee will be eligible for participation in SWM’s Long-Term Incentive
Plan (Schweitzer-Mauduit International Inc. 2015 Long-Term Incentive Plan)
subject to approval by the Compensation Committee of the Corporate Board of
Directors. The current 2015 target Long Term Incentive Plan award opportunity is
75% of the Employee’s January 1 annual base salary. The Employee’s performance
standards, award opportunity and measurements will continue to be set by the
Committee upon recommendation by the CEO for each measurement period. Initial
participation will be effective January 1, 2020 and continue annually
thereafter.








Article 8.
Restricted Stock Award



As a retention incentive, the Employee shall receive 7,000 Restricted Shares of
SWM stock with ½ vesting at Employee’s second employment anniversary and the
remaining ½ vesting at the Employee’s fourth employment anniversary. These
shares will be awarded after completion of thirty days of employment with SWM.




Article 9.
Company car



Employer will provide a premium level automobile during the term of the
Contract. The Employee will benefit from a maximum annual base lease (excluding
VAT) of €1,200. The auto will be fully expensed and the Employee acknowledges
this is a taxable benefit pursuant to local tax legislation. This benefit may
vary in value according to the actual car provided and effective date of lease.




Article 10.
Lunch vouchers



The Employer will provide to the Employee lunch vouchers of a value of 10.80€
for each day worked in Luxembourg, each provided pursuant to local tax
legislation.




Article 11.
Assurance de Groupe



The Employee will be entitled to benefit from an “Assurance de Groupe” to cover
death and disability and provide an additional pension scheme. The Employee is
automatically enrolled to participate in the supplemental medical plan. He
acknowledges and accepts that he will have to contribute in addition to the
Employer’s contribution to the plan. Contribution rates may vary depending on
the contract evolution. The rights of the Employee to the benefits related





--------------------------------------------------------------------------------





to such plan will be detailed in the terms and conditions of the plan, a copy of
which will be provided to the Employee and attached to this Contract as soon as
available.


Medical Insurance: A compulsory medical insurance will be offered through the
company with a 75% Employer/25% Employee contribution split for the coverage
offered.


Life and Disability Insurance: A scheduled disability coverage will be offered
with a maximum annual benefit of €75,000. Subject to a medical questionnaire and
underwriting approvals, life insurance coverage of up to 300% of annual base
salary may be available, dependent upon underwriting.


Pension Scheme: Employer contribution of 4% of first 10,355.50€ gross salary per
month (2019 Luxembourg Social Security Ceiling). For gross salary and eligible
amounts (AGSA) in excess of 10,355.50€ per month (2019), the Employer
contribution will be 8%. The Employer pension contribution amounts will be
indexed annually in coordination with the published Luxembourg Social Security
Ceiling.










Article 12.
Annual Holidays



The Employee will be entitled to the minimum annual holidays provided for by the
Luxembourg Labour Code, being 26 days per year at the effective date of the
signed Contract (pro-rated in case of start or termination during the year). In
addition, the Employee will be entitled to public holidays in accordance with
the provisions of the Luxembourg Labour Code.


The Employee must apply for his holidays with sufficient notice. This annual
holiday must be taken in accordance with the Employer’s requirement of service
and with the holiday requests of other employees, taking into consideration as
much as possible the reasonable wishes of the Employee, and all the other laws
governing the matter.


Holidays shall be taken during the course of the calendar year. However, should
circumstances related to the needs of the Employer not allow the Employee to
take all of his holidays, the remaining holidays at the end of the calendar year
may exceptionally be carried forward in accordance with the internal rules of
the Employer then in effect.






Article 13.
Termination of the Contract



Any party who wishes to terminate the Contract shall notify the other party of
the termination by registered letter with acknowledgement of receipt, a copy of
the notice of termination. The duration of the applicable notice period will be
fixed in accordance with articles L.124-1 and seq. of the Luxembourg Labour
Code. The Employee shall not lose the right to any legally required
severance/separation benefits which may accrue under Luxembourg law.


The above is without prejudice to the ability for either party to terminate the
Contract without notice in cases provided for by Luxembourg laws




Article 14.
Exclusivity



The Employee shall not, at any time during the Contract, carry out any other
professional activity, whether as employee or independent. Any other
professional activity is strictly prohibited and will immediately lead to the
termination of this Contract.


The Employee shall not, at any time during the period of the Contract accept any
mandate without prior written consent given by the Employer in order not to
prejudice the work he has to perform on behalf of the Employer or the interest
or the reputation of the latter.




Article 15.
Confidentiality






--------------------------------------------------------------------------------







The Employee undertakes both during the performance of the Contract and at any
time after the termination thereof, to observe the strictest confidentiality as
to all confidential information or data collected during the employment
relationship.
  
Any disclosure, which is not necessary for the performance of the Employee’s
duties under this Agreement, to persons or entities, other than to employees of
the Employer and its affiliates or third parties subject to confidentiality
obligations at least as stringent as those contained in this Contract, of
confidential information or data has to be specifically authorized by written
and formal consent of the CEO.


During the Contract and any time after the termination thereof, the Employee
shall refrain from:
–
using confidential information or data governed by this article for his own
profit, outside the scope of the Contract; and

–
performing or taking part in any act of unfair competition.



Any infringement, even minor, to the provisions of this article shall be
considered as gross misconduct justifying the immediate termination of the
Contract without notice or severance payment, without prejudice to any other
claim or proceeding which may be undertaken by the Employer.




Article 16.
Non solicitation of clients and employees



Recognizing that, among other things, the identity and business terms of
clients, as well as the identities and employment performance of employees,
constitute business secrets of Employer, the Employee hereby undertakes that
during his employment and for a period of twenty-four (24) months following the
termination, for any reason whatsoever, of the Contract, he will not, on his own
account or on behalf of any other individual or legal person, whether directly
or indirectly:


–
solicit (e.g., to have contact with, or to lend assistance in any way to),
interfere with, or endeavour to entice away from the Employer, or from any other
company belonging to the same group, any individual or legal person who at the
date of termination of the Contract, or who in the twelve months immediately
prior to the termination of the Contract, was a prospect or a client of the
Employer, or of any other company belonging to the same group, with whom during
that twelve-month period the Employee had business dealings or who during that
twelve-month period was negotiating with the Employee in relation to all or part
of the Employer’s, or of any other company belonging to the same group’s,
business;

–
have any business dealings with any individual or legal person who at the date
of termination of the Contract, or who in the twelve months immediately prior to
the termination of the Contract, was a prospect or a client of the Employer, or
of any other company belonging to the same group, with whom during that
twelve-month period the Employee had business dealings or who during that
twelve-month period was negotiating with the Employee in relation to all or part
of the Employer’s, or of any other company belonging to the same group’s,
business;

–
solicit, interfere with or endeavor to entice away from the Employer, or from
any other company belonging to the same group, any employee or any independent
consultant engaged by the Employer, or by any other company belonging to the
same group.



The Employee hereby further undertakes that prior to the termination of the
Contract, he shall not discuss his departure with any affiliated Employer,
client or prospect of the Employer, or of any other company belonging to the
same group, and/or with the Employer’s, or any other company belonging to the
same group’s, personnel, without the prior written consent of the Employer.








Article 17.
Ownership



All proprietary documents, including electronic documents, and equipment used by
the Employee or put at his disposal during the employment relationship shall
remain the exclusive property of the Employer and must be returned to the latter
immediately upon request, and in all events, upon termination of the Contract,
in a condition appropriate to its





--------------------------------------------------------------------------------





normal use. No copies of any proprietary documents shall be kept by the
Employee. All inventions created by the Employee in the scope of the Employer’s
business activity and during his employment shall be owned by the Employer.




Article 18.
Intellectual property rights



19.1 Definitions


For the purposes of this article, “Intangible Properties” means:
–
any creation protected, or which may be protected, by an intellectual property
right;

–
any trade and corporate secret as defined in article 309 of the Criminal Code;

–
any other intangible properties, such as, but not limited to, data, information
and secrets, used, or which can be used, within the framework of the undertaking
of the Employer or of its activities, and that come to the knowledge of the
Employee in the framework of the performance of his duties, or in connection
with the performance of his duties, during his employment relationship with the
Employer;

–
any work or creation with a commercial, artistic, functional, technical,
organizational or aesthetic purpose.



This provision applies to any Intangible Properties that the Employee may create
and/or hold in the framework of the performance of his duties or in connection
with the performance of his duties during his employment relationship with the
Employer (irrespective of his status (independent, volunteer, shareholder or
director)).


For the purposes of this article, “Creations” means any Intangible Properties
conceived, developed or realized, entirely or partially (that includes creations
completed by the Employee on the basis of prior preparatory work and preparatory
work realized prior to the termination of the employment relationship), by the
Employee and which are connected to the work performed by his for the Employer.


The Creations include any creation realized by the Employee, either:
–
during the performance of a task regarding the creation of an Intangible
Property and which is within the actual duties of the Employee;

–
during the performance of studies, research, or works explicitly given to him;

–
during the performance of his duties or of his training;

–
in the area of the activities of the undertaking of the Employer; or

–
by the knowledge or the use of techniques or means specifically linked to the
undertaking of the Employer or to data procured by it.



It is specified that the fact that the Creation was made outside of regular
working hours or in the absence of specific instructions from the Employer is
not in itself sufficient to exclude the Creation from the definition mentioned
above (in particular where Company material and equipment was used to create the
Creation).


19.2 Owner of the rights


The Employer and the Employee expressly agree that the benefit of the Creations
accrue to the Employer in its entirety.


As a consequence, in all cases where the law grants intellectual property rights
over the Creations, the Employer will become the owner of such rights and can
therefore proceed to any and all formalities relating to their filing and/or
registration (it being noted that such formalities are not mandatory toward the
Employer).


The Employer is entitled to use the Creations as it sees fit, and includes its
right to:
–
exploit them itself;

–
assign and transfer them;

–
license them to a third-party for exploitation;

–
destroy them;

–
waive their exploitation without such waiver having as a consequence a waiver of
its rights and without the fact that the Employee can challenge such decision;
or

–
modify them in any way it sees fit or incorporate them in to any other
Intangible Properties.



The Employee waives his rights to:
–
claim any right attached to his capacity as creator of the Creations; or






--------------------------------------------------------------------------------





–
oppose the use of his name as author of the said Creation, even after the
termination of his employment relationship with the Employer.



The Employee, as well as his heirs or assignees, shall be bound by these
waivers.


The Employee shall inform the Employer, without delay, of any Creations realized
by him (even patentable inventions and even if the Employee considers such
Creations as a free creation which should be rightfully his).




19.3 Transfer of the rights


The Employee assigns and transfers to the Employer any and all intellectual
property rights he owns over his Creations to the complete or partial exclusion
of the rights that cannot be assigned or transferred pursuant to a provision of
Luxembourg law. Should the assignment or transfer be legally restricted or
prohibited at the time of the creation, the rights will be deemed assigned
and/or transferred to the Employer at the date this legal limitation or
prohibition stops applying.


By this global and unlimited assignment and transfer, the Employer is granted
with the broadest rights to use and exploit the assigned and transferred
intellectual property rights.


For the rights not requiring any filing or registration, the assignment and
transfer is deemed as taking place as and when the work is in progress.


The assignment and transfer applies to, but is not limited to, all the following
intellectual property rights: copyrights (including copyrights on program and
software) and related rights (including the right of reproduction, distribution,
communication to the public, renting and lending), sui generis rights of the
author or designer of databases, trademarks, industrial designs, utility models,
and patents (including rights derived from supplementary protection
certificates), for the entirety of the duration of their legal protection (being
understood that any extension of such legal duration will benefit to the
Employer) and for all current and future methods and forms of exploitation of
the intellectual property rights and without any jurisdictional limitations.


The assignment and transfer apply to any and all economic and, to the maximum
extent possible under Luxembourg law, moral rights existing at the date of
signature of the present Contract or acquired after its signature.


The Employee undertakes to the best of his endeavors to facilitate the
assignment and transfer formalities of the aforementioned rights to the
Employer.


The Employee agrees that any financial compensation related to the assignment of
the intellectual property rights under this Contract is fully included in the
remuneration paid to the Employee in accordance with this Contract and that no
further compensation will be due in this regard.










Article 19.
Access to information and data of the Employer



The Employee agrees to only access the information and Intangible Properties
necessary for the proper performance of his duties during his employment
relationship with the Employer. The Employee undertakes in particular not to
bypass any form of protection or procedure put in place by the Employer.




Article 20.
Personal Data





The Employer undertakes to handle the personal data with respect to the Employee
in accordance with the European regulation 2016/679 of 27 April 2016 on the
protection of natural persons with regard to the processing of personal data and
on the free movement of such data.







--------------------------------------------------------------------------------







The personal data related to the Employee and communicated to the Employer, as
data controller, for the sake of the Contract (hereafter the “Data”) may include
the Employee’s contact and identification Data, photo, financial and banking
information and HR-related Data such as professional experience relating to the
Employee.




The Employee’s Data will be processed where necessary:


–
For the performance by the Employer of the contractual obligations towards the
Employee, including for the performance of this Contract;



–
For compliance by the Employer with its legal obligations including compliance
with obligations in relation to the Employee administration, obligations to
ensure fair treatment and the protection of the Employee’s rights and any other
obligations under labour laws and regulations;



–
For the purpose of the legitimate interests pursued by the Employer or by a
third party, for instance, human resources management, activity and business
planning, accounting, audit, and administrative purposes, to manage litigation
and to prepare or implement any business reorganisation including in the form of
sale of business, transfer, disposal, merger or acquisition;



–
In order to allow the monitoring of information and communications systems to
the extent and for the purposes permitted under applicable law.





The Employer undertakes not to use the Data for purposes other than those for
which it has been collected and such Data shall not be stored for a period
longer than necessary for the realization of such purposes.




To achieve the purposes described above, the Employer may make such information
available as may be required or authorized by law, to third parties such as
third parties providing products or services to the Employer (e.g. advisers, IT
system suppliers, payroll administrators, pension scheme administrators,
financial intermediaries, auditors, tax and accounting service providers,
Employer secretarial service providers), regulatory, public or judicial
authorities and affiliated or related companies of the Employer.




Certain countries in which third parties may be located are outside the EEA and
are not deemed by the European Commission as offering the same level of
protection of Data as the one of the European Union (“Third Countries”).


Data transfers to recipients that are located in Third Countries may, depending
on the nature of the transfer:


–
be authorized under applicable data protection laws, as the case may be, as such
transfer is necessary for the performance or execution of a contract concluded
in the interest of the Employee or for the establishment, exercise or defence of
legal claims or for the performance of the Contract between the Employee and the
Employer; or,



–
be otherwise covered by appropriate safeguards such as standard contractual
clauses approved by the European Commission, in which case the concerned
Employee may obtain a copy of such safeguards upon request.





In relation to the Data processed as described above, the Employee has a right
to:


–
access, free of charge at reasonable intervals, his Data and information
relating to its processing;



–
rectify without undue delay any inaccurate or incomplete Data;



–
seek the erasure of his Data without undue delay when the use or other
processing of his/her Data is no longer necessary for the purposes described
above where the processing is not or no longer lawful for any






--------------------------------------------------------------------------------





reasons, when the erasure is necessary to comply with applicable law or when
Employee objects to the processing in the absence of any overriding legitimate
ground for carrying out such processing;


–
object, on grounds relating to his particular situation, to any processing based
on the Employer’s legitimate interests;



–
receive the Data concerning him and transmit them to another data controller to
the extent that the legitimacy of the processing lies on contractual performance
and the processing is carried out by automated means; and



–
seek the restriction of the processing notably when the accuracy of the Data is
contested or when the processing is not or no longer compliant with applicable
law and he has objected to the erasure of the Data.



No automated decisions will be made in relation to the Data processed.




In addition, the Employee has a right to file a complaint with the Luxembourg
data protection authority (the Commission Nationale pour la Protection des
Données) or with his local data protection authority if he does not reside in
Luxembourg, in case the Employee has concerns about the processing of his Data.




The Employee has the right to refuse to provide the Employer with his Data, but
the Employee is aware that not providing the Employers with some of the above
Data (e.g. Data requested at the time of the Employee’s recruitment) would
unfortunately prevent the Employer from entering into the Contract or
maintaining any ongoing agreement with the Employee. Indeed, the Employee has,
if he is in a contractual relationship with the Employer, the obligation to
provide the Employer with certain Data.




For any question regarding his Data or for exercising his rights mentioned
above, the Employee is invited to contact his HR manager or the Employer at the
following email address:msifo@swmintl.com.


The Employee acknowledges that he has read and understands the Company’s Human
Resources Privacy Policy in force and as amended from time to time (the “Privacy
Policy”), which provides necessary and mandatory information on the way the
Company collects, stores and generally processes personal data of the Employee,
including information on the rights of the Employee in relation to the
processing of his/her personal data by the Company. The Privacy Policy
supersedes this Article 20 in case of conflict or discrepancy.






Article 21.
Medical examination of capacity for work



The Employee shall be bound to submit himself to a medical examination provided
for by articles L-326-1 and seq. of the Luxembourg Labour Code. Should the
Employee be declared unfit for work as provided for in the Contract, the
Contract shall be terminated ipso jure.


Article 22.
Internal regulation



The Employee shall comply with any internal regulation and/or policies that may
be implemented by the Company, as the case may be, and shall be duly notified to
him.




Article 23.
Severability



The invalidity or unenforceability of any provision of this Contract shall not
affect the validity or enforceability of any other provision of this Contract,
which shall remain in full force and effect.





--------------------------------------------------------------------------------







Article 24.
Applicable law and Jurisdiction



This Contract shall be governed by and construed in accordance with the laws of
the Grand-Duchy of Luxembourg, without regard to its conflict of law provisions.
Matters not expressly provided for in this Contract, shall be governed by
applicable Luxembourg laws and regulations and notably by the Labour Code, as
amended from time to time. To the extent permitted by Luxembourg law, the courts
of Luxembourg shall have exclusive jurisdiction over any dispute arising under
this Contract.


Executed in Luxembourg on October 18, 2019 in two originals, each of the Parties
declaring having received one original.






/s/ Omar Hoek                          /s/ D. Ronald Surbey     
Omar Hoek                            The Employer
The Employee                            SWM Luxembourg
By: D. Ronald Surbey
Director





